Citation Nr: 18100249
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 06-28 377A
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) for the period from June 16, 2005, to March 4, 2007 is granted.
FINDING OF FACT
From June 16, 2005, to March 4, 2007, the Veterans service-connected disabilities were so severe as to render him unable to secure or maintain substantially gainful employment.
CONCLUSION OF LAW
The criteria for entitlement to TDIU for the period from June 16, 2005, to March 4, 2007 have been satisfied.  38 U.S.C. § 5102, 5103, 5103A 5107(b) (2012); 38 C.F.R. 3.159, 3.321, 4.15, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Marine Corps from December 1969 to December 1971, including service in the Republic of Vietnam.
This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that granted service connection for posttraumatic stress disorder (PTSD) with an initial 30 percent evaluation.  Jurisdiction of this case presently resides with the RO in Newark, New Jersey.  The Veteran timely perfected his Substantive Appeal.
This case has a long procedural history.  More recently, in March 2012, the Board raised the issue of TDIU from June 16, 2005, to March 4, 2007, under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for adjudication.  In August 2014, the Board again remanded the issue on appeal for additional evidentiary development, to include a retrospective medical opinion regarding the Veterans employability in this period of time.
 
1. Entitlement to a total disability rating based on individual unemployability from June 16, 2005, to March 4, 2007
The Veteran contends that he is entitled to an award of TDIU from June 16, 2005, to March 4, 2007.  
Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a). 
TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability rated less than 100 percent.  38 C.F.R. § 4.16(a).  Level of education, training, and previous work experience are to be taken into account, but age and the effect of disabilities that are not service-connected cannot be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  TDIU may be granted on a schedular basis if there is one service-connected disability rated at 60 percent or more, or if there are two or more such disabilities with a combined rating of 70 percent or more and one individually rated at 40 percent or more.  38 C.F.R. § 4.16 (a).  Otherwise, a TDIU may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16 (b); Bagwell v. Brown, 9 Vet. App. 337 (1996).
During the period of time on appeal, the Veteran was service connected for PTSD with a 70 percent evaluation.  Accordingly, the Veteran is initially eligible for consideration of TDIU on a schedular basis. 
As detailed by the November 2016 VA examination report, the Veteran could only maintain employment during the period on the appeal because he worked for a family business, and thus was only marginally employed.  The Veteran and his brother started a roofing business in 1989, but the Veteran found it increasingly difficult to work due to flashbacks.  He began drinking in 1978 to self-medicate his PTSD until he suffered a breakdown in 2005, and could no longer function.  As he shared the business with his brother, the Veterans brother compensated for his inability to work.  The Veteran was incapable of performing routine functions of his job, such as generating bids from blueprints, as he was continually preoccupied with Vietnam.  The Veteran reported frequently walking away from customers when he became fearful.  He continued experiencing flashbacks and panic attacks that interfered with his work from June 2005 through March 2007.  The Veteran only performed approximately 10 percent of his job responsibilities during this period of time, and the Veterans brother compensated for his inability to function.  The examiner concluded that the Veteran was not capable of maintaining substantially gainful employment through the period on appeal due to the frequency and severity of the Veterans PTSD manifestations.  
In September 2007, the Veterans brother submitted a statement regarding the Veterans employability nearly contemporaneous to the period on appeal.  In that statement, the Veterans brother reported that, by 2002, the Veteran contributed to no more than 30 percent of the business, leaving his brother to shoulder the majority of the work.  He reported that the Veteran spoke of ongoing nightmares and sleeplessness associated with memories of Vietnam.  The Veteran reported feelings of survivors guilt both day and night.  The Veterans brother stated that the Veteran went off the deep end with the beginning of the Iraq War.  The Veteran was angry all the time, causing the office manager to be afraid of the Veteran in the workplace.  The Veteran admitted to his brother that he drank on a daily basis, and he contemplated suicide.  The Veterans attitude resulted in conflicts with his brother, including arguments and shoving matches.  In 2005, the Veteran entered a rehabilitation program for 28 days that left his brother alone to maintain the business.  By 2006, the Veteran contributed nothing to the business, his symptoms worsening even after he became sober.  As a result, the Veterans brother fired the Veteran from the family business. 
 
The preponderance of the evidence of record reflects that, throughout the period on appeal, the Veteran was not capable of maintaining substantially gainful employment due to his PTSD.  While the Veteran remained employed, he did so under the auspices of a family business, one initially founded with his brother.  Both the Veteran and his brother admitted that the Veteran did not perform an appropriate share of the work, leaving his brother to carry the majority of the business since 2002.  By 2007, the Veteran could not even maintain protected employment with the family business, and his brother fired him due to the severity of his PTSD interfering with work performance.  The Board finds that the Veteran was employed in a protected environment throughout the period on appeal, which constitutes marginal employment for the purposes of TDIU consideration.  The preponderance of the evidence of record reflects that the Veterans PTSD was so severe throughout the period on appeal that he would not have been able to maintain employment outside of the family business.  Accordingly, the Veteran was not capable of obtaining and maintaining substantially gainful employment from June 16, 2005, to March 4, 2007, and thus TDIU is warranted.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

